FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALEJANDRA MALDONADO,                              No. 08-73389

               Petitioner,                        Agency No. A098-840-453

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Alejandra Maldonado, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s continuous physical presence determination, Lopez-Alvarado v.

Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004), and we deny the petition for

review.

      The record does not compel the conclusion that Maldonado met her

burden to establish continuous physical presence where she testified on more than

one occasion that she entered the United States in January 1996. See Singh-Kaur v.

INS, 183 F.3d 1147, 1150 (9th Cir. 1999) (a contrary result is not compelled where

there is “[t]he possibility of drawing two inconsistent conclusions from the

evidence”) (internal quotation marks and citation omitted).

      Maldonado’s due process contention regarding a continuance is unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73389